TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00085-CR



                                  The State of Texas, Appellant

                                                  v.

                                Eric Wayne Donaldson, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2014-499, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               The State’s brief was originally due on April 11, 2016. On counsel’s first and second

motions, the deadline for filing the State’s brief was extended to June 10, 2016. State’s counsel has

now filed a third motion requesting that the Court extend the time for filing the State’s brief until

July 11, 2016. We grant the third motion for extension, and order State’s counsel to file a brief no

later than July 11, 2016. No further extension of time will be granted. If this Court does not receive

the State’s brief by July 11, 2016, this appeal will be dismissed for want of prosecution.

               It is ordered on June 17, 2016.



Before Justices Puryear, Goodwin, and Field

Do Not Publish